DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ election filed on 01/05/2022.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Figs. 9-11, claims 1-5 and 8-20 being readable thereon, in the reply filed on 01/05/2022 is acknowledged.

Drawings
2.	The drawings were received on 05/26/2020.  These drawings are approved.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a  first scroll member” and “a second scroll member” recited in claims 1, 12 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	- Claim 20 recites the limitation "the annular recesses" in in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. 
	For the purpose of this Office action, the claim 20 will be examined as best understood by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee) (Publication Number KR20180065340A) in view of Jin et al (Jin) (U.S. Patent Application Publication Number 2015/0316055A1).
	Regarding claim 1, as shown in Figs. 1-14, Lee discloses a compressor comprising: a shell 110 defining a discharge chamber 102 and a suction chamber 101; a first scroll member 140 disposed within the shell and including a first end plate  141 and a first spiral wrap 142 extending from the first end plate; a second scroll member 150 disposed within the shell and including a second end plate 152 and a second spiral wrap 153 extending from the second end plate and meshingly engaged with the first spiral wrap; a floating seal 162 sealingly engaging the second scroll member 150; a muffler plate 115 defining the discharge chamber and the suction chamber; and a wear ring 170 (see Figs. 1 and 11-14) sealingly engaging the muffler plate 115 and the floating seal 162 such that the wear ring 170, the muffler plate 115, and the floating seal 162 fluidly isolate the discharge chamber 102 from the suction chamber 101, wherein the muffler plate 115 
	As shown in Figs. 18-20, Jin teaches wherein the axially facing surface (not numbered; however, clearly seen in Fig. 20) includes an annular recess 107 (see page 12, para. [0175] to para. [0179]) formed therein, and the annular recess 107 provides clearance between the muffler plate 105 and the wear ring 109 to allow the wear ring to resiliently deflect relative to the muffler plate during operation of the compressor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the axially facing surface includes an annular recess formed therein, as taught by Jin in the Lee apparatus, since the use thereof would have prevented from directly colliding /hitting between the lip/rib portion of the floating seal assembly and the muffler plate/discharge cover for reducing the noise and improved the wear resistance of the lip/rib portion of the floating seal assembly and prevented the muffler plate/discharge cover being deformed.
7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee) (Publication Number KR20180065340A) in view of Hewitt (Patent Number 6,631,685).
	Regarding claim 12, as shown in Figs. 1-14, Lee discloses a compressor comprising: a shell 110 defining a discharge chamber 102 and a suction chamber 101; a first scroll member 140 disposed within the shell and including a first end plate 141 and a first spiral wrap 142 extending from the first end plate; a second scroll member 150 disposed within the shell and including a second end plate 152 and a second spiral wrap 153 extending from the second end plate and meshingly engaged with the first spiral wrap; a floating seal 162 sealingly engaging the second 
	As shown in Figs. 1 and 3-7, Hewitt teaches wherein radially inner and radially outer portions 40, 52 of the wear ring 20 are formed from a Serial No. 16/883,323Page 4 of 7first material (see col. 2, lines 64-67), and wherein a radially intermediate portion 80 of the wear ring 20 is formed from a second material (see col. 3, lines 35-39) that is different from the first material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the difference material between the radially inner and radially outer portions of the wear ring and the radially intermediate portion of the wear ring, as taught by Hewitt in the Lee apparatus, since the use thereof would have improved the performance.	
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the difference material between the radially inner and radially outer portions and the radially intermediate portion of the wear ring. Such modification would be considered a mere choice of a preferred material on the basis of its suitability for the intended use. In other words, the use of the difference material between the radially inner and radially outer portions and the radially intermediate portion of the wear ring would have been an "obvious to try" approach because the use of such knows materials is not of .  
8.	Claims 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee) (Publication Number KR20180065340A) in view of Lee ‘Fig. 14.
	Regarding claim 13, as shown in Figs. 1-14, Lee discloses a compressor comprising: a shell 110 defining a discharge chamber 102 and a suction chamber 101; a first scroll member 140 disposed within the shell and including a first end plate 141 and a first spiral wrap 142 extending from the first end plate; a second scroll member 150 disposed within the shell and including a second end plate 152 and a second spiral wrap 153 extending from the second end plate and meshingly engaged with the first spiral wrap; a floating seal 162 sealingly engaging the second scroll member; a muffler plate 115 defining the discharge chamber and the suction chamber; and a wear ring 170 (see Figs. 11-14) sealingly engaging the muffler plate and the floating seal such that the wear ring, the muffler plate 170, and the floating seal 162 fluidly isolate the discharge chamber 102 from the suction chamber, wherein the muffler plate 115 includes an axially facing surface (see Figs. 13a-b) that contacts the wear ring 170. However, Lee fails to disclose a radially intermediate portion of the wear ring defines an annular recess in the wear ring.
	As shown in Fig. 14, Lee ‘Fig. 14 teaches wherein a radially intermediate portion of the wear ring 170 defines an annular recess in the wear ring 170 (see para. [0118] to para. [0120]); wherein the floating seal 162 (see Figs. 13a and 13b) contacts a radially intermediate portion (see Fig. 14) of the wear ring (claim 14); wherein the annular recess in the wear ring 170 (see Fig. 14) is formed in a first side of the wear ring opposite a second side of the wear ring, and wherein the floating seal 162, 162b (see Figs. 13a and 13b) contacts the second side of the wear ring 170 (see Fig. 14) (claim 17). It would have been an obvious matter of design choice to have utilized the annular recess in the wear ring, since it has In re Dailey, 149 USPQ 47 (CCPA 1966).
9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee ‘Fig. 14 as applied to claim 13 above, and further in view of Hewitt (Patent Number 6,631,685).
	The modified Lee discloses the invention as recited above; however, the modified Lee fails to disclose the difference material between the radially inner and radially outer portions of the wear ring and the radially intermediate portion of the wear ring.
	As shown in Figs. 1 and 3-7, Hewitt teaches wherein radially inner and radially outer portions 40, 52 of the wear ring 20 are formed from a Serial No. 16/883,323Page 4 of 7first material (see col. 2, lines 64-67), and wherein a radially intermediate portion 80 of the wear ring 20 is formed from a second material (see col. 3, lines 35-39) that is different from the first material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the difference material between the radially inner and radially outer portions of the wear ring and the radially intermediate portion of the wear ring, as taught by Hewitt in the modified Lee apparatus, since the use thereof would have improved the performance.	
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the difference material between the radially inner and radially outer portions and the radially intermediate portion of the wear ring. Such modification would be considered a mere choice of a preferred material on the basis of its suitability for the intended use. In other words, the use of the difference material between the radially inner and radially outer portions and the radially intermediate portion of the wear ring would have been an "obvious to try" approach because the use of such knows materials is not of .  
10.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee ‘Fig. 14 as applied to claim 13 above, and further in view of legal precedent.
The modified Lee discloses the invention as recited above; however, the modified Lee fails to disclose the radially intermediate portion of the wear ring being thinner than radially inner and radially outer portions of the wear ring.
It would have been an obvious matter of design choice to have utilized the radially intermediate portion of the wear ring being thinner than radially inner and radially outer portions of the wear ring, since it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  
11.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee ‘Fig. 14 as applied to claim 13 above, and further in view of Jin et al (Jin) (U.S. Patent Application Publication Number 2015/0316055A1).
	The modified Lee discloses the wearing 170 including the annular recess (see Fig. 14); however, the modified Lee fails to disclose the axially facing surface of the muffler plate defining another annular recess.
	As shown in Figs. 18-20, Jin teaches wherein the axially facing surface of the muffler plate 105 defines another annular recess 107 that is at least partially radially aligned with the annular recess in the wear ring.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the axially facing surface of the muffler plate having the another annular recess, as taught by Jin in the modified Lee apparatus, since the use thereof would have prevented from directly colliding /hitting between the lip/rib .

Allowable Subject Matter
12.	Claims 2-11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In view of the allowability of the generic claim 2, non-elected claims 6-7 have been rejoined with the base claim.
13.	Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	
Prior Art
14.	The IDSs (PTO-1449) filed on Jan. 05, 2022, Sept. 14, 2021, Feb. 25, 2021, Aug. 18, 2020 and Jul. 8, 2020 have been considered.  An initialized copy is attached hereto.  
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of Seibel et al. (U.S. Patent Number 6,419,457B1) discloses a dual volume ratio scroll machine having a bimetallic disc located within a circular bore 122 of the non-orbiting end plate.



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746